                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

LATONYA WADDELL, ET AL.,                            )
                                                    )
       Plaintiffs,                                  )
                                                    )
v.                                                  )      Civil No. 3:18-cv-00703
                                                    )      Judge Trauger
STATE OF TENNESSEE, ET AL.,                         )
                                                    )
       Defendants.                                  )


                                            ORDER

       On May 28, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 9), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that this case is

DISMISSED without prejudice pursuant to Federal Rule of Civil Procedure 4(m).

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       ENTER this 17th day of June 2019.



                                                    ________________________________
                                                    ALETA A. TRAUGER
                                                    U.S. District Judge
